Exhibit 10 (B)

CARPENTER TECHNOLOGY CORPORATION

STOCK-BASED COMPENSATION PLAN

FOR OFFICERS AND KEY EMPLOYEES

STOCK OPTION AWARD AGREEMENT

CARPENTER TECHNOLOGY CORPORATION (the “Company”) grants this STOCK OPTION to the
individual identified below (the “Participant”). Capitalized terms used herein
without definition have the respective meanings ascribed to them in the
CARPENTER TECHNOLOGY CORPORATION STOCK-BASED COMPENSATION PLAN FOR OFFICERS AND
KEY EMPLOYEES, as amended and effective June 30, 2009 (the “Plan”); the terms,
conditions and provisions of which are applicable to the Award evidenced hereby
and incorporated herein by reference.

1. Grant of Option. The Participant has been granted a non-qualified stock
option (the “Option”) to purchase the number of Shares set forth below (the
“Option Shares”) pursuant to the terms of the Plan.

2. Price. The purchase price per Option Share is set forth below.

3. Term of Exercise. One-third ( 1/3) of the total Option Shares shall become
exercisable on each of the first three anniversaries of the Grant Date
contingent upon continued employment of the Participant with the Company on each
such anniversary and shall continue to be exercisable within the period ending
on the tenth anniversary of the Grant Date, except as otherwise provided under
the terms of the Plan.

4. Payment. Notice of the Participant’s intention to exercise all or a portion
of the Option shall be given (in accordance with the procedures established by
the Company from time to time) by the Participant or, in the case of death of
the participant, his/her legal representative. The form of payment is to be
specified in such notice. Full payment for Option Shares purchased shall be made
to the Plan Administrator, as specified in the guidelines, following delivery to
the Plan Administrator of notice of intention to exercise.

5. Binding Effect. Subject to the terms of the Plan, the terms of this Option
shall be binding upon, and inure to the benefit of, both the Company, its
successors and assigns, and the Participant, his/her heirs and personal
representatives.

6. Plan Compliance. The Participant should be aware that the terms of this
Option, including methods for exercise, may be modified without the consent of
the Participant to comply with applicable law, stock exchange or accounting
requirements.

 

  CARPENTER TECHNOLOGY CORPORATION By:  

 

  President and Chief Executive Officer

Name of Participant:

Number of Option Shares:

Purchase Price per Option Share:

Grant Date: